COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                               NO. 02-14-00194-CR


BRANDON WILLIAMS                                                    APPELLANT

                                        V.

THE STATE OF TEXAS                                                        STATE


                                     ----------

          FROM THE 371ST DISTRICT COURT OF TARRANT COUNTY
                      TRIAL COURT NO. 1327831D

                                     ----------

                         MEMORANDUM OPINION 1

                                     ----------

      Appellant Brandon Williams appeals from his conviction for aggravated

sexual assault and 99-year sentence. In his sole point, Appellant argues that the

trial court’s jury charge at punishment violated his rights to due process and due

course of law. Because Appellant’s argument has been rejected by the court of

criminal appeals, we affirm.


      1
       See Tex. R. App. P. 47.4.
      After a jury found Appellant guilty of aggravated sexual assault and heard

evidence regarding punishment, the trial court charged the jury and included the

statutory instruction regarding the possible effect of good-conduct credits on

Appellant’s sentence. See Tex. Code Crim. Proc. Ann. art. 37.07, § 4(a) (West

Supp. 2014).    As required, the instruction informed the jury that it could not

“consider the extent to which good conduct time may be awarded to or forfeited

by [Appellant] . . . [or] the manner in which the parole law may be applied” to

Appellant.    See id.   Under the law applicable to Appellant’s conviction for

aggravated sexual assault, Appellant was not eligible for release on mandatory

supervision based on good-conduct credits.          See Tex. Gov’t Code Ann.

§§ 508.145(d), 508.149(a) (West Supp. 2014); Tex. Penal Code Ann. § 22.021(a)

(West Supp. 2014). Appellant argues that the inclusion of the good-conduct-time

instruction violated his constitutional rights because it did not apply to his

conviction.

      Showing the highest degree of professionalism, counsel for Appellant

candidly recognizes that this issue has been firmly decided against his position.

Indeed, the court of criminal appeals has held that the instruction under article

37.07, section 4 is statutorily required to be given even if the instruction has no

effect on a defendant’s eligibility for mandatory supervision. Luquis v. State, 72
S.W.3d 355, 363 (Tex. Crim. App. 2002). The court further concluded that the

statutorily required instruction did not violate a defendant’s due-process or due-

course-of-law rights even though inapplicable. Id. at 364–68. We are bound by


                                        2
this precedent and, therefore, conclude that the trial court did not err by including

the required good-conduct-time instruction even though inapplicable to Appellant.

See Sanders v. State, 255 S.W.3d 754, 765–66 (Tex. App.—Fort Worth 2008,

pet. ref’d). We overrule Appellant’s point and affirm the trial court’s judgment.

See Tex. R. App. P. 43.2(a).

                                                    /s/ Lee Gabriel

                                                    LEE GABRIEL
                                                    JUSTICE

PANEL: LIVINGSTON, C.J.; MEIER and GABRIEL, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: December 23, 2014




                                         3